EXHIBIT 10.2

 

 

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND
MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY
SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(III) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO
COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE.

UNITED ENERGY CORP.

WARRANT CERTIFICATE

Common Stock, par value $.001 per share

Date of Issue: April 27, 2005
Warrant to Purchase
 
1,000,000 Shares

THIS CERTIFIES THAT, for value received, BEN BARNES, or his registered assigns,
is entitled, subject to the provisions of this Warrant Certificate (this
“Warrant”), to purchase an aggregate of 1,000,000 shares of common stock, par
value $.01 per share (“Common Stock”), of United Energy Corp., a corporation
organized under the laws of the State of Nevada, including any corporation that
shall succeed or assume the obligations of such corporation (the “Company”).

The number of shares of the Common Stock to be received upon the exercise of
this Warrant and the payment of the Underlying Share Purchase Price (as
hereinafter defined) therefor are subject to adjustment from time-to-time as
hereinafter set forth.

 



 

 

SECTION 1.

Definitions.


The following terms as used in this Warrant shall have the meanings set forth
below:

 

1.1        “Assignment Form” means the form attached hereto as Exhibit A.

1.2        “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the United States.

1.3        “Cashless Exercise” shall have the meaning set forth in Section 2.4
hereof.

1.4      “Cashless Exercise Form” means the form attached hereto as Exhibit B.

 


--------------------------------------------------------------------------------



 

 

1.5        “Change of Control” means any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s assets to another Person and any transaction that is effected in such
a way that holders of more than fifty percent (50%) of the then outstanding
shares of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets of another Person with
respect to or in exchange for Common Stock.

1.6      “Claims” shall have the meaning set forth in Section 5.3.1 hereof.

1.7      “Common Stock” shall have the meaning set forth in the introductory
paragraph.

1.8       “Company” shall have the meaning set forth in the introductory
paragraph.

1.9      “Consulting Agreement” shall mean that certain Consulting Services
Agreement, dated April 27, 2005, by and between the Company and Ben Barnes.

1.10     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

1.11    “Exercise Date” shall mean any date on which the Company receives
(i) this Warrant, together with a Subscription Form or Cashless Exercise Form
duly executed by the Warrant Holder (or his, her or its attorney-in-fact duly
authorized in writing) and (ii) if other than a Cashless Exercise, payment in
cash, or by official bank or certified check made payable to the Company, of an
amount in lawful money of the United States of America equal to the Underlying
Share Purchase Price, plus transfer taxes, if any.

1.12    “Expiration Date” means the last date on which this Warrant may be
exercised, which shall be 5:00 p.m., New York City time, on the day before the
date that is ten (10) years from the Issuance Date, or if such date is not a
Business Day, at or before 5:00 p.m. New York City time on the next Business
Day.

1.13    “Indemnified Party” shall have the meaning set forth in Section 5.3.1
hereof.

1.14    “Issuance Date” means April 27, 2005.

1.15    “Person” means an individual, partnership, corporation, limited
liability company, trust, unincorporated organization, joint venture, government
or agency, political subdivision thereof, or any other entity of any kind.

1.16    “Registrable Securities” means (i) the Underlying Shares, and (ii) any
securities issued or issuable with respect to Common Stock by the way of stock
dividend or stock split or in connection with a combination, reorganization or
otherwise.

1.17    “Registration Statement” shall have the meaning set forth in Section 5.1
hereof.

1.18    “Rule 144” shall have the meaning set forth in Section 5.5 hereof.

1.19    “SEC” means the United States Securities and Exchange Commission.

 

 

2

 


--------------------------------------------------------------------------------



 

 

1.20    “Securities Act” means the Securities Act of 1933, as amended.

1.21    “Subscription Form” means the form attached hereto as Exhibit C.

1.22    “Transfer Agent” means Interstate Transfer Company or any other firm
engaged to act as the transfer agent of the Company.

1.23    “Underlying Share Purchase Price” shall mean the purchase price to be
paid upon the exercise of this Warrant for the Underlying Shares in accordance
with the following (subject to adjustment from time to time pursuant to the
provisions of Section 4 hereof):

1.23.1    a price per share equal to the closing price of the Company’s Common
Stock on the Issuance Date for the first 500,000 Underlying Shares issued
hereunder; and

1.23.2    a price per share equal to $2.00 for the next 500,000 Underlying
Shares issued hereunder.

1.24    “Underlying Shares” means the 1,000,000 shares of Common Stock that are
the subject of this Warrant, subject to adjustment from time to time as provided
herein.

1.25    “Violation” shall have the meaning set forth in Section 5.3.1 hereof.

1.26    “Warrant” shall have the meaning set forth in the introductory
paragraph.

1.27      “Warrant Holder” means a person or entity in whose name this Warrant
shall be either initially or subsequently registered upon the books maintained
by the Company for such purpose, and “Warrant Holders” means, collectively, the
Warrant Holder and all other persons or entities in whose name the Warrants
shall be either initially or subsequently registered upon the books maintained
by the Company for such purpose.

SECTION 2.

Duration, Vesting and Exercise.

 

2.1      Duration. This Warrant may be exercised from time to time, upon the
terms and subject to the conditions set forth herein, at any time on or before
the Expiration Date. If this Warrant is not exercised on or before the
Expiration Date in accordance with the terms hereof, the Warrant Holder shall no
longer be entitled to purchase the Underlying Shares and all rights hereunder to
purchase such Underlying Shares shall thereupon cease.

2.2      Vesting. The first One Hundred Thousand (100,000) Underlying Shares are
immediately vested. The remainder of the Underlying Shares shall vest and become
exercisable, if at all, upon the recognition by the Company of the following net
revenue targets as a result of business generated through contacts brought to
the Company by Consultant (“Consultant’s Contacts”) pursuant to the Consulting
Agreement:

 

 

3

 


--------------------------------------------------------------------------------



 

 

2.2.1     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $5,000,000 in net revenues from Consultant’s
Contacts; and

2.2.2     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $10,000,000 in aggregate net revenues from
Consultant’s Contacts; and

2.2.3     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $15,000,000 in aggregate net revenues from
Consultant’s Contacts; and

2.2.4     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $20,000,000 in aggregate net revenues from
Consultant’s Contacts; and

2.2.5     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $25,000,000 in aggregate net revenues from
Consultant’s Contacts; and

2.2.6     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $30,000,000 in aggregate net revenues from
Consultant’s Contacts; and

2.2.7     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $35,000,000 in aggregate net revenues from
Consultant’s Contacts; and

2.2.8     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $40,000,000 in aggregate net revenues from
Consultant’s Contacts; and

2.2.9     One Hundred Thousand (100,000) Underlying Shares shall vest upon the
achievement by the Company of $45,000,000 in aggregate net revenues from
Consultant’s Contacts.

2.3    Exercise.

2.3.1   A Warrant Holder may exercise this Warrant, in whole or in part, to
purchase vested Underlying Shares in such amounts as may be elected upon
surrender of this Warrant, together with a duly executed Subscription Form, to
the Company at its corporate office, together with the full Underlying Share
Purchase Price for each Underlying Share to be purchased, in lawful money of the
United States, or by certified check or bank draft payable in United States
dollars to the order of the Company and upon compliance with and subject to the
conditions set forth herein.

2.3.2   Upon receipt of this Warrant, together with a duly executed Subscription
Form, and accompanied by payment of the Underlying Share Purchase Price for the

 

4

 


--------------------------------------------------------------------------------



 

number of vested Underlying Shares for which this Warrant is then being
exercised, the Company shall, subject to Section 6.2 hereof, cause to be issued
and delivered promptly (but in no event later than the fifth Business Day after
the date on which the Company receives this Warrant, the Subscription Form and
the Underlying Share Purchase Price) to the Warrant Holder certificates for such
shares of Common Stock in such denominations as requested by the Warrant Holder
in the Subscription Form.

2.3.3   In the event that a Warrant Holder exercises this Warrant for less than
all of the Underlying Shares, the Company will execute a new Warrant,
exercisable for the balance of the Underlying Shares that may be purchased upon
exercise of the unexercised portion of this Warrant, and shall deliver such new
Warrant to the Warrant Holder.

2.3.4   This Warrant shall be deemed to have been exercised immediately prior to
the close of business on the Exercise Date, and the Person entitled to receive
the vested Underlying Shares and any new Warrant representing the unexercised
portion of this Warrant shall be treated for all purposes as the holder of such
Underlying Shares and new Warrant as of the close of business on the Exercise
Date.

2.4        Cashless Exercise. In lieu of payment of the Underlying Share
Purchase Price, a Warrant Holder may exercise this Warrant, in whole or in part,
by presentation and surrender of this Warrant to the Company, together with a
duly executed Cashless Exercise Form (or a reasonable facsimile thereof) (a
“Cashless Exercise”); provided, however, that a Cashless Exercise will only be
accounted by the Company if the Company’s Common Stock has been trading in a
public market for at least thirty (30) continuous days prior to the date of such
exercise. Acceptance by the Company of such presentation and surrender shall be
deemed a waiver of the Warrant Holder’s obligation to pay all or any portion of
the Underlying Share Purchase Price in cash, as the case may be. In the event of
a Cashless Exercise, the Warrant Holder shall exchange this Warrant for that
number of shares of Common Stock determined by multiplying the number of shares
of Common Stock for which this Warrant is being exercised by a fraction, the
numerator of which shall be the difference between the then current market price
per share of the Common Stock and the Underlying Share Purchase Price, and the
denominator of which shall be the then current market price per share of Common
Stock.

SECTION 3

Covenants

 

3.1        Issuance and Sale of Underlying Shares. The Company covenants that it
will at all times reserve and keep available, free from preemptive rights, out
of its authorized Common Stock, solely for the purpose of issuance upon exercise
of this Warrant, such number of shares of Common Stock as shall equal the
aggregate number of the Underlying Shares. The Company covenants that all shares
of Common Stock that shall be issuable upon exercise of this Warrant shall, at
the time of delivery, and, subject to Section 2.3 hereof, upon receipt by the
Company of the Underlying Share Purchase Price, be duly and validly issued,
fully paid, nonassessable and free from all taxes, liens and charges with
respect to the issue thereof (other than those that the Company shall promptly
pay or discharge).

 

 

5

 


--------------------------------------------------------------------------------



 

 

The Transfer Agent for the Common Stock shall be irrevocably authorized and
directed at all times to reserve such number of authorized shares of Common
Stock as shall be required for such purpose. The Company will keep a copy of
this Warrant on file with the Transfer Agent. The Company will supply the
Transfer Agent with duly executed certificates for such purposes and will
provide or otherwise make available any cash that may be payable as provided in
Section 6.2 hereof. The Company will furnish the Transfer Agent with a copy of
all notices of adjustments and certificates related thereto transmitted to the
Warrant Holder pursuant to Section 4 hereof.

3.2        Restrictive Legend. Each certificate evidencing shares of Common
Stock issued to the Warrant Holder upon exercise of this Warrant shall bear the
following restrictive legend until such time as the transfer of such Common
Stock is not restricted under the federal securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT
(OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES),
OR (III) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY
TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE.

SECTION 4

Adjustment of Underlying Share Purchase Price and Amount.

 

The number of Underlying Shares purchasable upon the exercise of this Warrant
and the payment of the Underlying Share Purchase Price shall be subject to
adjustment from time to time as follows:

 

4.1        Adjustment for Stock Dividends, Stock Splits and Combinations. In
case at any time after the Issuance Date, the Company shall split or subdivide
the Common Stock into a greater number of shares, or shall declare and pay any
stock dividend with respect to the Common Stock that has the effect of
increasing the number of outstanding shares of the Common Stock, the Underlying
Share Purchase Price in effect immediately prior to such subdivision or stock
dividend shall be proportionately reduced and the number of Underlying Shares
immediately prior to such subdivision or stock dividend shall be proportionately
increased, and conversely, in case at any time the Company shall combine its
Common Stock into a smaller number of shares, the Underlying Share Purchase
Price in effect immediately prior

 

6

 


--------------------------------------------------------------------------------



 

to such combination shall be proportionately increased and the number of
Underlying Shares immediately prior to such combination shall be proportionately
reduced

4.2        Change of Control. Prior to the consummation of any Change of
Control, the Company shall provide Warrant Holder a reasonably equivalent
alternative arrangement that may include warrants of the successor entity,
securities and/or cash compensation.

4.3        No Impairment. The Company will not, through any Change of Control,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company.

4.4        Record Date. If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (i) to receive a dividend or other
distribution payable in Common Stock, options or in convertible securities, or
(ii) to subscribe for or purchase Common Stock, options or convertible
securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

4.5        Certificate of Adjustment. In the event of any adjustment to the
number of shares of Common Stock to be purchased under this Warrant, an officer
of the Company shall compute such adjustment in accordance with the provisions
hereof and prepare, sign and deliver a certificate showing such adjustment to
the Warrant Holder or as provided herein.

4.6        Notices of Record Date. In the event of (i) any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, (ii) to offer for subscription any additional shares of
capital stock of any class or series, (iii) to effect any reclassification or
recapitalization of Common Stock outstanding, or (iv) any Change of Control or
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the Company shall mail to the Warrant Holder, not less than ten (10) days and
not more than sixty (60) days prior to the date on which the books of the
Company shall close, the record date specified therein or the effective date
thereof as the case may be, a notice specifying (A) the material terms and
conditions of the proposed action, (B) the date on which any such record is to
be taken for the purpose of such dividend or distribution and a description
thereof, (C) the date on which any such Change in Control, dissolution,
liquidation or winding up is expected to become effective, and (D) the time, if
any, that is to be fixed, as to when the holders of record of Common Stock (or
other securities) shall be entitled to exchange their shares of Common Stock (or
other securities) for securities or other property deliverable upon such Change
of Control, dissolution, liquidation or winding up.

4.7        Notices. Any notice required by the provisions of this Section 4
shall be in writing and shall be deemed given upon delivery, if delivered
personally, or twenty-four (24) hours after notice is sent by overnight delivery
via recognized commercial courier with receipt acknowledged, or seventy-two (72)
hours after the same has been deposited in the United States mail, by certified
or registered mail, return receipt requested, postage prepaid, and addressed to
the Warrant Holder at his, her or its address set forth in Section 8.1 hereof.

 

 

7

 

 


--------------------------------------------------------------------------------



 

 

 

SECTION 5

Registration Rights.

 

5.1        Obligations of the Company. Within 120 days of the Issuance Date, the
Company shall prepare and file with the SEC a registration statement on a form
available to effect a registration for resale of the Registrable Securities,
covering the resale of the Registrable Securities in an amount equal to 100% of
the Underlying Shares issuable upon exercise of this Warrant (the “Registration
Statement”). Such Registration Statement shall also cover, to the extent
allowable under the Securities Act and the rules promulgated thereunder, such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The Company shall use its reasonable efforts to effect the
registration of the Registrable Securities. In furtherance thereof, the Company
agrees as follows:

 

5.1.1     to prepare the Registration Statement and file it with the SEC, and
thereafter use its reasonable efforts to cause the Registration Statement to
become effective;

5.1.2     to prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the Registrable Securities
covered by the Registration Statement;

5.1.3     to use reasonable efforts to (A) register and qualify the Registrable
Securities covered by the Registration Statement under such securities or Blue
Sky laws of the jurisdictions reasonably requested by the Warrant Holder, (B)
prepare and file in those jurisdictions all required amendments (including
post-effective amendments) and supplements, and (C) take such other actions as
may be necessary to maintain such registrations and qualifications in effect at
all times the Registration Statement is in effect; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 5.1;

5.1.4     to promptly notify the Warrant Holder of the issuance by the SEC of
any stop order or other suspension of the effectiveness of the Registration
Statement, and make efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement.

5.2    Obligations of the Warrant Holder.

5.2.1     It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Warrant with respect to the Warrant Holder that
the Warrant Holder shall furnish to the Company such information regarding the
Warrant Holder and

 

8

 

 


--------------------------------------------------------------------------------



 

the Registrable Securities held by the Warrant Holder as shall be reasonably
required to effect the registration of the Registrable Securities.

5.2.2     The Warrant Holder, by its, his or her acceptance of the Registrable
Securities, agrees to cooperate with the Company in connection with the
preparation and filing of any Registration Statement hereunder.

5.3        Indemnification. In the event any Registrable Securities are included
in a Registration Statement under this Warrant:

5.3.1     To the extent permitted by law, the Company will indemnify and hold
harmless the Warrant Holder (in such capacity) and, if applicable, its members,
managers, directors, officers and/or agents (collectively, an “Indemnified
Party”), against any losses, claims, damages, expenses, liabilities (joint or
several) (collectively, “Claims”) to which any of them may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively, a “Violation”); (A) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
any post-effective amendment thereof, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (B) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus if
used prior to the effective date of such Registration Statement, or contained in
the final prospectus (as amended or supplemented if the Company files any
amendment thereof or supplement thereto with the SEC), or the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company shall
promptly reimburse the Warrant Holder, and each such other person entitled to
indemnification under this Section 5.3.1, as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any Claim,
whether or not such Claim, investigation or proceeding is brought or initiated
by the Company or a third party. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 5.3.1
shall not (A) apply to a Claim arising out of or based upon a Violation that
occurs in reliance upon and in conformity with information furnished in writing
to the Company by the Warrant Holder expressly for use in connection with the
preparation of the Registration Statement, any prospectus or any such amendment
thereof or supplement thereto or any failure of the Warrant Holder to deliver a
prospectus as required by the Securities Act; or (B) apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld.

5.3.2     In connection with the Registration Statement, the Warrant Holder
agrees to indemnify and hold harmless, to the same extent and in the same manner
set forth in Section 5.3.1, the Company, each of its directors, each of its
officers who sign the Registration Statement, each person, if any, who controls
the Company within the

 

9

 


--------------------------------------------------------------------------------



 

meaning of the Securities Act, any underwriter and any other stockholder selling
securities pursuant to the Registration Statement or any of its directors or
officers or any person who controls such stockholder or underwriter
(collectively, also an “Indemnified Party”), against any Claim to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim arises out of or is based upon any Violation,
in each case to the extent that such Violation occurs in reliance upon and in
conformity with information furnished to the Company by the Warrant Holder
expressly for use in connection with such Registration Statement; and the
Warrant Holder shall promptly reimburse an Indemnified Party, as such expenses
are incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by the Indemnified Party in connection with
investigating or defending any Claim, whether or not such Claim, investigation
or proceeding is brought or initiated by the Indemnified Party or a third party;
provided, however, that the indemnification agreement contained in this Section
5.3.2 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Warrant Holder,
which consent shall not be unreasonably withheld.

5.3.3     The Company shall be entitled to receive indemnification from
underwriters, selling brokers, dealer managers, and similar securities industry
professionals participating in the distribution to the same extent as provided
above, with respect to information about such persons so furnished in writing by
such persons expressly for inclusion in the Registration Statement.

5.3.4     Promptly after receipt by an Indemnified Party under this Section 5.3
of notice of the commencement of any action (including any governmental action),
such Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 5.3, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly given notice, to assume control of the defense thereof with counsel
satisfactory to the Indemnified Party; provided, however, that an Indemnified
Party shall have the right to retain its, his or her own counsel, with the fees
and expenses to be paid by the indemnifying party, if, in the reasonable opinion
of counsel for such party, representation of such party by the counsel retained
by the indemnifying party would be inappropriate due to actual or potential
differing interests between such party and any other party represented by such
counsel in such proceeding. The Company shall pay for only one legal counsel for
the Warrant Holder and any Indemnified Party related thereto; such legal counsel
shall be selected by the Warrant Holder or such other Indemnified Party subject
to the Company’s approval which shall not be unreasonably withheld. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action shall not relieve the indemnifying party of
any liability under this Section 5.3, except to the extent that such failure to
notify results in the forfeiture by the indemnifying party of substantive rights
or defenses. The indemnification required by this Section 5.3 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.

 

 

10

 


--------------------------------------------------------------------------------



 

 

5.4        Contribution. To the extent any indemnification is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which, he, she or it would otherwise be liable
under Section 5.3 to the fullest extent permitted by law; provided, however,
that (i) no contribution shall be made under circumstances where the maker would
not have been liable for indemnification under Section 5.3, (ii) no seller of
Registrable Securities guilty of fraudulent misrepresentation (within the
meaning used in the Securities Act) shall be entitled to contribution from any
seller of Registrable Securities who was not guilty of such fraudulent
misrepresentation, and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

5.5        Reports Under Exchange Act. With a view to making available to the
Warrant Holder the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the SEC that may at any time permit the
security holders to sell securities of the Company to the public without
registration (“Rule 144”), the Company shall at all times:

5.5.1     make and keep public information available, as those terms are
understood and defined in Rule 144;

5.5.2     file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

5.5.3     furnish to the Warrant Holder, promptly upon request, (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (B) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed with the SEC by the Company, and (C) such other information as may be
reasonably requested to permit the Warrant Holder to sell such securities
without registration.

5.6       Expenses. The Company shall be responsible for all expenses associated
with each registration.

SECTION 6

Other Provisions Relating to Rights of the Warrant Holder.

 

6.1        Warrant Holder not a Stockholder. The Warrant Holder, as such, shall
not be entitled to vote or receive dividends or be deemed a holder of Common
Stock for any purpose whatsoever, nor shall anything contained in this Warrant
be construed to confer upon the Warrant Holder, as such, any of the rights of a
stockholder of the Company, including, but not limited to, the right to vote for
the election of directors or on any other matter, give or withhold consent to
any action by the Company, receive notice of meetings or other action affecting
stockholders (except for notices provided for in this Warrant), receive
dividends or subscription rights, or otherwise until this Warrant shall have
been exercised to purchase Underlying Shares, at which time the person(s) in
whose name(s) the certificate(s) for the shares of Common Stock are registered
shall be deemed the holder(s) of record of such shares of Common Stock for all
purposes.

 

 

11

 


--------------------------------------------------------------------------------



 

 

6.2        Fractional Shares. Notwithstanding anything contained herein to the
contrary, the Company shall not be required to issue any fractional shares of
Common Stock in connection with the exercise of this Warrant. In any case where
the Warrant Holder would, except for the provisions of this Section 6.2, be
entitled under the terms of this Warrant to receive a fraction of a share of
Common Stock upon the exercise of this Warrant, the Company shall issue the
largest number of whole shares of Common Stock purchasable upon exercise of this
Warrant. The Warrant Holder expressly waives his, her or its right to receive a
certificate of any fraction of a share of Common Stock upon the exercise hereof.
However, with respect to any fraction of a share of Common Stock called for upon
any exercise hereof, the Company shall pay to the Warrant Holder an amount in
cash equal to such fraction multiplied by the Market Price per share of Common
Stock.

6.3        Absolute Owner. Prior to due presentment for registration of transfer
of the Warrant Certificates, the Company may deem and treat the Warrant Holder
as the absolute owner of this Warrant for the purpose of any exercise thereof
and for all other purposes; the Company shall not be affected by any notice to
the contrary.

SECTION 7.

Division, Split-Up, Combination, Exchange and Transfer of Warrants

 

7.1        Request. This Warrant may be divided, split up, combined or exchanged
for other Warrants of like tenor to purchase a like aggregate number of
Underlying Shares. If the Warrant Holder desires to divide, split up, combine or
exchange this Warrant, he, she or it shall make such request in writing
delivered to the Company at its corporate offices in Secaucus, New Jersey, or as
otherwise directed by the Company in writing, and shall surrender the Warrant to
be so divided, split up, combined or exchanged at said office; provided,
however, that if this Warrant is divided or split up and any resulting warrant
is to be issued in the name of a person other than the Warrant Holder, the
Warrant Holder must comply with the provisions of Section 7.2 hereof. Upon any
such surrender for a division, split-up, combination or exchange, the Company
shall execute and deliver to the Warrant Holder(s) the new Warrant(s) as so
requested. The Company may require the Warrant Holder to pay a sum sufficient to
cover any tax, governmental or other charge that may be imposed in connection
with any division, split-up, combination or exchange of this Warrant.

7.2        Assignment; Replacement of Warrant Certificates. This Warrant may be
sold, transferred, assigned or hypothecated by the Warrant Holder at any time,
in whole or in part, subject to compliance with federal and state securities
laws; provided, however, that the Warrant Holder shall provide an opinion of
counsel reasonably satisfactory to counsel to the Company that the transfer,
assignment or hypothecation qualifies for an exemption from registration under
the Securities Act. Any division or assignment permitted of this Warrant shall
be made by surrender by the Warrant Holder of this Warrant to the Company at its
principal office with the Assignment Form attached hereto as Exhibit A, duly
executed, together with funds sufficient to pay any transfer tax. In such event,
the Company shall, without charge, execute and deliver one or more new Warrants
in the name of the assignees and the surrendered Warrant shall promptly be
canceled; provided however, if less than all of the Underlying Shares are
assigned, the remainder of this Warrant will be evidenced by a new Warrant. Upon
receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant and (in the

 

12

 


--------------------------------------------------------------------------------



 

case of loss, theft or destruction) of reasonably satisfactory indemnification
agreement, and (in the case of mutilation) upon surrender and cancellation of
this Warrant, the Company will execute and deliver a new Warrant of like tenor
and date and any such lost, stolen or destroyed Warrant shall thereupon become
void.

SECTION 8.

Other Matters.

 

8.1        Notices. Except as otherwise provided herein, notice or demand
pursuant to this Agreement to be given or made by the Warrant Holder to the
Company or by the Company to the Warrant Holder, shall be sufficiently given if
delivered personally or by overnight courier, or sent by registered or certified
mail, postage prepaid, return receipt requested, or by facsimile transmission,
electronically confirmed. Any such notice shall be addressed, until another
address is designated in writing by either the Company or the Warrant Holders,
as the case may be, as follows:

If to the Company:

 

United Energy Corp.

600 Meadowlands Parkway, #20

Secaucus, New Jersey 07094

Attention: Brian F. King, Chief Executive Officer

Telephone No.: (201) 842-0288

Facsimile No.: (201) 842-1307

With a copy to:

W. Raymond Felton, Esq.

Greenbaum, Rowe, Smith & Davis LLP

P.O. Box 5600

Woodbridge, New Jersey 07095

Telephone No.: (732) 549-5600

Facsimile No.: (732) 549-1881

 

If to the Warrant Holder:

Ben Barnes

 

Attention:

Telephone No.:

Facsimile No.:

Except as otherwise provided herein, notices delivered in accordance with the
foregoing provisions of this Section 8.1 shall be effective (i) when delivered,
if delivered personally or by facsimile transmission electronically confirmed,
(ii) one Business Day after being delivered (properly addressed and all fees
paid) for overnight delivery to a courier (such as Federal

 

13

 


--------------------------------------------------------------------------------



 

Express) which regularly provides such service and regularly obtains executed
receipts evidencing delivery, or (iii) three (3) days after being sent by
registered or certified mail, postage prepaid, return receipt requested.

8.2        Governing Law. The validity, interpretation and performance of this
Agreement shall be governed by the laws of the State of New Jersey, without
giving effect to the conflicts of laws principles thereof.

8.3        Exclusive Benefit. Nothing in this Warrant, express or implied, is
intended or shall be construed to confer upon or give to any person or
corporation, other than the Company and the Warrant Holder, any right, remedy or
claim hereunder, and all covenants, conditions, stipulations, promises and
agreements herein shall be for the sole and exclusive benefit of the Company and
the Warrant Holder and their respective successors, survivors and permitted
assigns hereunder.

8.4        Headings. The article headings herein are for convenience only and
are not part of this Warrant and shall not affect the interpretation hereof.

[remainder of the page left intentionally blank]



 

14

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, United Energy Corp. has caused this Warrant to be duly
executed and delivered as of the date first above written.

 

  UNITED ENERGY CORP.    By:       Brian F. King, Chief Executive Officer

 



 

15

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

ASSIGNMENT FORM

For value received, the undersigned hereby sells, assigns and transfers unto
____________________, whose address is ________________________________________
and whose social security or other identifying number is _________________, this
Warrant to purchase ____________ Underlying Shares, and hereby irrevocably
constitutes and appoints the Secretary of United Energy Corp. (the “Company”) as
his, her or its attorney-in-fact to transfer the same on the books of the
Company with full power of substitution and re-substitution. If said number of
Underlying Shares is less than all of the Underlying Shares purchasable under
this Warrant so assigned, the undersigned requests that a new Warrant
representing the remaining Underlying Shares be registered in the name of
______________________________, whose address is
_____________________________________________, whose social security or other
identifying number is _____________________, and that such new Warrant be
delivered to _____________________, whose address is
_______________________________________.

Date:            
(Signature)
                     
(Print Name)
 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

CASHLESS EXERCISE FORM

(To be executed upon exercise of this Warrant pursuant to Section 2.4 of this
Warrant)

The undersigned hereby irrevocably elects to surrender ____________ shares
purchasable under this Warrant being delivered herewith, for such shares of
Common Stock issuable in exchange therefor pursuant to the Cashless Exercise
provisions of this Warrant, as provided for in Section 2.4 of this Warrant.

Please issue a certificate or certificates for ______________ shares of Common
Stock in the name of, and pay cash for fractional shares in the name of:

 

(Please print name, address, and social security number/tax identification
number.)

 

and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable under this Warrant, that a new Warrant for the balance
remaining of the shares of Common Stock purchasable under this Warrant be
registered in the name of the undersigned Warrant Holder or his, her or its
transferee as below indicated and delivered to the address stated below.

Dated:  


 

Name of Warrant Holder

or transferee:

   
(Please Print)
    Address:       Signature:          

 

NOTE: Signature must conform to the name of Warrant Holder as specified on the
face of this Warrant or with the name of the transferee appearing in the
Assignment Form attached as Exhibit A to this Warrant.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

SUBSCRIPTION FORM

The undersigned hereby irrevocably elects to exercise this Warrant, to purchase
________________ Underlying Shares and tenders payment herewith in the amount of
$_____. The undersigned requests that a certificate for such Underlying Shares
be registered in the name of ________________, whose address is
__________________________________________ and whose social security or other
identifying number is ________________, and that such Underlying Shares be
delivered to __________________, whose address is
____________________________________________. If said number of Underlying
Shares is less than all of the Underlying Shares purchasable under this Warrant,
the undersigned requests that a new Warrant representing the remaining
Underlying Shares be registered in the name of ___________________, whose
address is ___________________________________________ and whose social security
or other identifying number is ______________, and that such new Warrant be
delivered to _________________________, whose address is
_____________________________________________.

 

Date:            
(Signature)
                     
(Print Name)
 

 

 

 

 

 

--------------------------------------------------------------------------------